UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6588



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALVIN B. TRUESDALE,

                                            Defendant - Appellant.




                            No. 97-6799



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


ALVIN B. TRUESDALE,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-34-P)
Submitted:   January 22, 1998         Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin B. Truesdale, Appellant Pro Se. Kenneth Davis Bell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 97-6588, Appellant appeals the district court's order

denying his fourth motion for the return of property which had been

properly forfeited. In No. 97-6799, he appeals from the district

court's order imposing monetary sanctions on him for his repeti-

tious filing of motions for the return of property, and enjoining
him from filing anything further in the United States District

Court for the Western District of North Carolina until the sanc-

tions are paid and unless a district court judge certifies that the

claim is not frivolous. We have reviewed the record and the dis-
trict court's opinions and find no reversible error. Accordingly,

we deny as moot Appellant's motion to place appeal No. 97-6588 in

abeyance, and we affirm on the reasoning of the district court.

United States v. Truesdale, No. CR-92-34-P (W.D.N.C. Apr. 2, 1997;
May 6, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3